
	

113 S778 IS: To authorize the Secretary of Veterans Affairs to issue cards to veterans that identify them as veterans, and for other purposes.
U.S. Senate
2013-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 778
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2013
			Mr. Burr (for himself
			 and Mr. Begich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To authorize the Secretary of Veterans Affairs to issue
		  cards to veterans that identify them as veterans, and for other
		  purposes.
	
	
		1.Authority to issue Veterans
			 ID Cards
			(a)Authority
				(1)In
			 generalThe Secretary of Veterans Affairs may issue a card to a
			 veteran that identifies the veteran as a veteran and includes a photo of the
			 veteran and the name of the veteran.
				(2)No requirement
			 for enrollment or receipt of benefitsThe Secretary may issue a
			 card under paragraph (1) to a veteran, notwithstanding whether such veteran
			 is—
					(A)enrolled in the
			 system of annual patient enrollment established under section 1705(a) of title
			 38, United States Code; or
					(B)in receipt of
			 educational assistance, compensation, or pension under laws administered by the
			 Secretary.
					(3)DesignationA
			 card issued under paragraph (1) may be known as a Veterans ID
			 Card.
				(b)Recognition of
			 Veterans ID Cards for reduced pricing of pharmaceuticals and consumer
			 productsThe Secretary may work with national retail chains that
			 offer reduced prices on pharmaceuticals and consumer products to veterans to
			 ensure that such retail chains recognize cards issued under subsection (a)(1)
			 for purposes of offering reduced prices on pharmaceuticals and consumer
			 products.
			(c)Veteran
			 definedIn this section, the term veteran has the
			 meaning given the term in section 101 of title 38, United States Code.
			
